_ f<‘“~_..`

/Mt-\

ease 1:18-cv-03g9'©9-RDB Documem 1-1 Filed 12/2@/,1,3 Page 1 of 12

30 Alm& Schmidt, (MD, DC) 5 »»-»#" 300 East Lombard Street, Suite 1440
Michael L. Dailcy (MD, DC, FL) M BaItimore, MD 21202
rKevin E. O'Neill (MD» DC) phone.- 410-783~1296
D&nielfe E- MPIOH€, CMSP (MD, DC} dam deals 410-733-1461

facsirm'le: 410-783~1316
_ emm'!: jschmidt@sdolaw.coln

SCHMIDT, DAILEY, & O’NEILL, L.L.C.
ATTORNEYS AT LAW

 

October 26, 2017

VL4 CERTIFIED M{IL -
RETURN RECEIPT REOUESTED

MI. David Ralph

lnteriln City Solicitor

Baftimore City Law Department
100 N. Holliday St.reet, Suite 101
Balt'irnore, MD 21202

Nancy K. Kopp, Treasurer

c/ 0 lnsurance Divisic)n

Louis L. Goldstein Treasury Buildjng
80 Ca1Vert Street, Room 400
AnnapoHS, MD 21401

 

NOTICE OF CLAIM - INTENT TO SUE 0

Re: Claimant: Offlcer Jeffry E. Taylor Seq. # G~787
' 3931 Glenhurst Road, Dundalk, Ma;ryland 21222
Baltinlore City Police Department, S.O.S. Ma'rine Unit

~~ Tortfeasors: State Of Maryland;
Kevin Davis, as Police Commissioner ofthe Baltimore Poliee
Department;
Serg.eant Kurt Roepcke, Baltirnere Poliee Department; and the
Balt'irnore Police Depal'tlnent

D/LOSS: November 2016 and present & continuing
Dear SirS/Madam:
Please accept this letter as Writ‘ten notice of claims that my client, Off`lcel‘ Jeffry E.
Tayler, (Offlcer Taylol‘) intends to fife against the State of Maryland, the Baltimere P01ice

Deperl:rnent (BPD), Kevin Davis, as P01iee Commissioner of the Baltirnore Police Depal'tment,
and Sel'geant Kurt Roepeke (Sgt. Roepcke). Offlcer Taylor has been Subj ected to i11ega1

a Nasaeaaastataas assent 1-1 F"€d 12a-sa age 2 Of 12

October 26, 2017
Page 2 of12

retaliation by supervising members of the S.O.S. l\darine Unit because he reported serious
violations of departmental policy, procedures and rules related to Sgt. Roepcke’s decision to use
Baltimore City Police Depaitrnent personnel and equipment to “rernove” the Danger Zone, an
allegedly abandoned boat that Was legain anchored in a public docking area. The actions taken
against Ofiicer Taylor Were in retaliation for his protected activities, constitute a Wrongful
employment/labor practice, and are in violation of his First Arnendinent Rights, 42 U.S.C. §
1983, Article 40 of the l\/laryland’s Deciaration of Rights, and the LaW Enforcement Ofticers’
Bill of Rights, Md. Code Ann., Public Safety §§ 3-101 et seq.

By Way of bacl<;ground, Officer Taylor Was hired by the BPD on October 23, 2000. Since
May 2015, he has been assigned to the Mat'ine Unit. in addition to Ofticer Taylor, the l\/larine
Unit is comprised of seven (7) officersf Ofticer Taylor is the 4“‘ senior officer in the unit The
highest ranking officer is Sgt. Roepcl'<e, Who reports to Lieutenant George Hauf (“Lt. Hauf). Lt.
Hauf’s chain of command is Captain Charles “Chuci<;” Thompson (Cpt. Thornpson), followed by
Maj or Milton Corbett (Maj. Corbett), and Coionel Melissa Hyatt (Col. Hyatt). Lt. Hauf is
located off-site at the Aviation Unit; therefore, Sgt. Roepcke has day~to-day oversight and
supervision over the Marine Unit.

I. Off`icer Taylor is a Whistlebiower under Policy 1729 and has Spoken Out on
a Matter of I’ublic Concern.

A. 'I`he Danger Zone Incident.

ln or about Novernb er 2016, the Marine Unit, including Officer Tayior, Was ordered to
start a “saivage operation” for the Daager Zone. A resident in the Tidewater Apaitrnents Who
Was an acquaintance of Col. l-lyatt complained about the Danger Zoae being an “eyesore.” As a
resuit, Col. Hyatt instructed Sgt. Roepcke to have the boat removed, despite the fact that the boat
Was not illegally moored or anchored.

On the first day that the Marine Unit responded to the Danger Zone’s location, it Was low
tide and the boat Was sitting atop piiings. Officer Taylor sought out Sgt. Roepcl<;e and advised
that the BPD should not be handling the matter because it Was not the job of the BPD to engage
in “saivage operations” for boats that did not pose a health or safety risk to the heating public.
Officer Tayior suggested that they call a tow boat and/or salvage company because the BPD
could also be liable if something occurred during the operation Officer Tayior further advised
Sgt. Roepclce that the boat Was not illegally moored or anchored and that the boat owner had
never been issued a citation or enforcement order to move. Ofticer Taylor reported to Sgt.
Roepcke that the salvage operation Was outside of his authority and the l\/iarine Unit. Despite
Ofticer Tayior’s arguments and concerns, Sgt. Roepcl<e ordered the Marine Unit to begin salvage
operations Ofticer Taylor told Sgt. Roepcl<e that he Would not participate in illegal activity or
actions outside of the authority of the BPD and, therefore, refused to participate in the Daager
Zone salvage and subsequent recovery efforts unless ordered to do so.

 

1 Ofticer Chris Gesla, Officer Rob Coitina, Officer Brian Wassum, Ofticer .T osh Fidler, Officer Garrett
Miliei‘ and Sgt. Roepcke.

Case 1:18-cv-OBQ_99-RDB Document 1-1 Filed 12/§§118 Page 3 of 12

Re: Notice of Clairn for 03 _ er Jeffry Taylor
October 26, 2017
Page 3 of 12

` During the Marine Unit’s initial efforts to remove the Danger Zone, they damaged the
boat, impaling it on a piling, causing oil, gas, and/or other dangerous liquids to contaminate the
Baltimore Harbor. Sgt. Roepclce failed to notify the National Response Center or the U.S. Coast
Guard of the oil spill in violation of federal law. He also used a solid boom that did not contain
the spill that continued to contaminate the harbor.2 l-le also failed to contact a salvage company
to assume control of this dangerous situation lnstead, Sgt. Roepcl<_e continued to use BPD
personnel and resources over the course of several months to attempt to remedy the situation and
salvage the boat. rfhese efforts included having the BPD pay overtime to members of the Dive
Unit to attempt remediationl When those efforts were unsuccessful, Sgt. Roepclce brought in
employees from KB Diver Scrvices, a private organization, to consult on the best method to
remove the Danger Zone from the piling. Sgt. Roepcke allowed KB Diver Service employees to
use BPD boats without first obtaining a Waiver/release or approval from Ltf Hauf, Cpt.
Thompson, or Maj. Corbett.
B. Officer Taylor Reports His Concerns About the Danger Zone to Lt. Hauf

and l\/Iaj. Corbett.

On Ianuary 19, 2017, Officer Taylor spoke with Lt. Hauf and several people on the Dive
Squad about the Dcmger Zoae operations He advised Lt. Hauf that he had contacted some
salvage and tow companies that Would remove the Danger Zorze, possibly at no cost to Baltimore
City.

On lanuary 30, 2017, Officer Taylor Was approached by some citizens who expressed
dissatisfaction with the way the Danger Zone salvage Was being handled They also were upset
about the oil and gas spills. They provided Officer Taylor With photographs and a video.
Officer Taylor passed the information along to Sgt. Roepcl<e and reminded him that he could
contact a salvage company.

On February 2, 2017, Officer 'i`aylor sent an e~mail to Maj. Corbett to inform him about
the situation and his concerns with the Dcmger Zone salvage operations He wrote the
following:3

l lcnow you are very busy but l wanted to inform you of a situation
and concerns of the boat Danger Zone. Several citizens have been
expressing concern of the hazards and environmental issues being
caused by the actions of the dive team. A group of bystanders have
been taking photos and made the below slide show and the e-mail
they sent to me is attached below and they sent it to me two times
now. '

 

2 ln fact, the boom later brol<e.
3 Attachment A.

name

Case 1:_18-cv-Q§9_99-RDB Document 1-1 Filed 12/28118 Page 4 of 12
Re: Notice of Claim for G\ ;er leffry Taylor

October 26, 2017
Page 4 of 12

l know there are programs that remove abandoned vessels and l was
told at no cost to the city. l will get you more information and if
there is any way l can help or answer any questions, l will always
be available for you.

- The citizens complained that they “d[idn’t] understand why recovering an unmanned boat
was a Police function that involved 12 officers, 2 boats and a helicopter They worked on it for 4
days and as you can see they were unsuccessful.”4

On February 3, 2017, Maj. Corbett responded and acknowledged that “WE” have been
getting several complaints about the boat, but he was being told something “completely
different” about removing the boat.5 He requested that Oficer Taylor provide information from
the salvage companies6

On February 8, 2017, Officer Taylor provided Maj. Corbett with information he received
from the Maryland Department of Natural Resources about abandoned vessels in the State of
Maryland.7 '

On February 9, 2017, Officer -Taylor followed up and explained that he had contacts for
the Abandoned Boat and Debris Program and was told that there would no cost to the city.8 l-le
also informed l\/laj. Corbett that “[f]rom the beginning of this situation l voiced my opinion. . .and
done extensive research and was guided on how to handle the removal of the boat and cleanup of
hazard/waist (sic) material spillage.”9 Later that day, Officer Taylor sent a text message to l\/laj.
Corbett, stating:10

Sir l just sent you a reply to the email l hope it helps and you know
you can always call me.

Because l’m in touch with the community l know how irate they are
getting with this situation

Only because l feel loyal to you l felt l had to advise you of the
situation

 

4 Attachment A.
5 Attachment A.
5 Attachment A.
7 Attachment B.
8 Attachment C.
9 Attachment C.
10 Attachment D.

Case 1: 18- -C\/- 019_99- RDB Document 1- 1 Filed 1212_8/18 Page 5 of 12
Re: Notice of Claim for O er leffry Tayloi

October 26, 2017
Page 5 of 12

On February 13, 2017, Officer Taylor again sent an e~mail to Maj. Corbett to follow~up
on the Abandoned Boat Program.11 He reported that Sgt. Roepcke and Lt. Hauf were detailing 1
him en rebrua-y 27, 2017.12

II. Retaliatory Acts Taken Against Officer Taylor in Response to his
Whistleblowing Activity.

A. Sgt. Roepcke and other Officers in the Marine Unit call him a Rat/Snitch
and he is Ostracized and Harassed.

Almost immediately after protesting Sgt. Roepcl<e’s actions, Officer Taylor was
ostracized, threatened, teased, and subjected to severe and pervasive harassment and retaliation

On December 9, 2016, while Officer Taylor was in the l\/larine Unit oftice, he overheard
Sgt. Roepcke and Offi_cers, Coitinaj Miller and Wassum discussing him. Officer Taylor heard
Sgt, Roepcke and Officer Wassum state that they did not want to work with him and that he was
a c‘rat/snitch.” They continued to discuss Officer Taylor in this manner for over 10 minutes, until
Officer Miller saw him in the office and went into the room to report that he was listening After
the officers left, Officer Taylor confronted Sgt. Roepcl<:e and told him that it was unprofessional
to have such conversations about him. Officer Taylor asked Sgt. Roepcke to schedule a meeting
with command to resolve the situation, but no meeting was held.

On lanuary 24, 2017, while Officer Taylor was working with Officer Gesla, he asked
Officer Taylor if he knew why Sgt. Roepcke was having a meeting with l\/.iaj. Corbett. foicer
Taylor advised him that he did not know what the meeting was about ln response, Officer Gesla
‘ said “sure you do, you go downtown to tell them everything.” He also told Oflicer Taylor that
he might not want to say anything to anybody about what goes on at the Marine Unit because he
c‘could be transferred back to patrol, like they did to Sgt. Atwood.”

On February 23, 2017, Officer Taylor was helping Officer Gesla with the Froatier (one
of the BPD police boats) and noticed that whoever had performed winterization activities had not
removed the drain plugs or secured the trailer properly. Officer Gesla called him a snitch and
remarked that he was going to run and tell Cpt. Thompson.

On April 21, 2017, Sgt. Fred Gilbart told Officer Taylor that Sgt. Roepcl<:e said he
(Officer Taylor) needed to “stop making grievances of everything and stop mentioning things
going wrong.”

Sgt. Roepcke also engaged in harassing behavior. On July 14, 2017, he sent Officer
Taylo1' an e-mail, stating that he had painted a boat with the “wrong paint.”13 Sgt. Roepcke then

 

11 Attachment C.

12 Attachment C.

13 Sgt. Roepcl<e never even contacted Officer Taylor to find out what paint he used. Moreover, he never
instructed Officer Taylor on what paint to use for the proj ect.

_/'°'”"\

gn»_\

ease 1:_1s-cv-03@-RDB Document1-1 Filed 12/2§/18 Page c of 12
Re: l\lotice of Claim for Off`iccr` leffry Taylor

October 26, 2017
Page 6 of 12

posted the e~mail on the office wall for everyone in the l\/larine Unit to see. lie also publicized
the e~mail to officers within and outside of the Marine Unit. By way of contrast, Officer Coitina
crashed and wrecked the lower unit and The Ram trailer, and Officer Wassum damaged The
Ram. ln addition, Officer Wassum used the BPD gas card at Bass Pro for non~approved items,
causing the card to be deactivated. Officer Taylor had to get the card re-activated because
Offlcers Gesla and Trawinsl<i filled up a BPD boat and, when they tried to pay using the BPD
gas card, the card was declined. These officers’ “bad acts” were not posted on the wall or
publicized to other members of the l\/iarine Unit.14

On May 15, 2017, Officer Taylor’s shoes and boots were stolen out of his work locker.
Apparently, several members of the Bomb Squad and ESU had a party at the Marine Unit’s
building Officer Taylor reported the theft to Sgt. Roepcke but Sgt. Roepcke did not investigate
the matter or take any action.

On luly 31, 2017, Officer Taylor was working when Sgt. Roepcke came into the office,
saw him, and immediately left the room. During the shift, while Officer Taylor was in the
building, he made several attempts to speak with Sgt. Roepcke; however, the Sergeant just
ignored him and left the room each time. Sgt. Roepcke continues to ostracize Officer Taylor by
failing to check in with him during his shifts and avoiding him.

Sgt. Roepcke has also isolated Officer Tayl`or from activities and events that other
members of the Marine_Unit are allowed to participate in. By way of example, on August 24,
2017, Officer Taylor was patrolling the harbor at the West Wall and noticed that there was a
christening of an Arrny Corps of Bngineers vessel occurring Officer Cortina from the Marine
Unit was present Officer Taylor was not made aware of this event and not asked to participate
in the event.

B. Officer 'I`aylor is Dctailed to Personnel for Two (2) Months and Denied
Overtime Opportunities.

ln retaliation for complaining about the Danger Zone, on February 9, 2017, Sgt.
Roepcke advised Officer Taylor that he was being detailed to work at Personnel Background
lnvestigations for two (2) months. Officer Taylor protested, stating that the detail needed to be
assigned to the l\/larine Unit member with the least seniority per the l\/IOU, which meant that
Ofticer Miller should have been assigned the detail. When Officer Taylor continued to complain
about the detail, other officers told him that Sgt. Roepcke was going to try an_d get him to be
permanently transferred out of the l\/larine Unit. Fearing further retaliation, Officer Taylor
accepted the detail

On February 14, 2017, Officer Taylor spoke with l\/laj. Corbett in reference to the
Danger Zone and being detailed to Personn_el. l\/laj. `Corbett told Officer Taylor that Officer
Miller had not been sent on the detail (even though he had less seniority) because it would “look
like punishment for the Freddie Gray incident.” This justification is pretextual because Officer

 

14 lncidentally, Sgt. Roepcke has not completed required damage reports on the damaged equipment

\

/.B~;»\_`

Case 1:18-cv-O&3_999-RDB Document 1-1 Filed 12523[18 Page 7 of 12
Re: Notice of Claim for O\ _.er leffry Taylor

October 26, 20i7
Page 7 of 12

Nero (also involved in the Freddie Gray incident) was detailed from Aviation where he was
assigned following his return to work

During the detail (February 27, 2017 through April 2017), Officer Taylor was not
afforded the same opportunity to work overtime that was offered to members of the l\/larine Unit.
The detail and the failure to offer him overtime changed the terms and conditions of his _
employment and was in retaliation over Ofiicer Taylor’s whistleblowing activities related to the
Danger Zone.

Offrcer Taylor has continued to be denied overtime opportunities that Sgt. Roepcke
makes available to other members of the l\/larine Unit:

c On July 2, 2017, Sgt. Roepcke gave new Ofncer Fidler (less seniority) and
Ofncer Cortina overtime work that_was not offered to Offrcer Tayior.

v On August l, 2017, Oflicer Taylor noticed that they were short on manpower
for August gm through August ll. He e-mailed Sgt. Roepcke and later tried to
talk with him and offered to work overtime Sgt. Roepcke was reluctant to
acknowledge Ofticer Tayior’s initiative, the manpower shortage, and did not
offer him overtime

0 Sgt. Roepcke routinely has one officer in the Marine Unit working alone,
which is against policy, in order to accommodate other officers l-Ie does not
offer Ofiicer Taylor overtime to ill the lack of manpower.

o On August 13, 2017, Officer Taylor was advised by several officers in the
Marine Unit dive team and ESU that Sgt. Ro epoke was offering overtime to
officers to work the Central District in the 10 to 7 post and had made such an
offer to Ofticer l\/lealey and several others. Sgt. Roepcke never offered the
overtime to Ofticer Taylor.

¢ On September 7, 2017, Sgt. Roepcke offered other ofhcers overtime for the lsi
Thursday Concert but did not make the same offer to Officer Taylor. On this
same day, Officer l\/iiller changed his shift to work overtime with Sgt.
Roepcke, which is a violation of Lt. l~laut`s written policies that no one may
change the schedule for overtime

C. Officer Taylor is Excluded and Denied Training Opportunities and Work
Assignments Offered to Other Memb ers of the Marine Unit.

Almost immediately after speaking out about his concerns over the Darzger Zone salvage
and cleanup operations, Officer Taylor was subjected to retaliation in the terms and conditions of

.,-»-H»

by

,</Y~

case izia-cv-odde_e-RDB Documem 1-1 Filed 12/25izlia Page a of 12
Re: Notice of Claim for Oiiieer leffry rl`aylor

October 26, 2017
Page 8 of12

his employment Specifically, he was,denied training opportunities and work assignments
offered to other members of the Marine Unit:15

o On February 22, 2017, Offer Taylor was not notified of, or included in,
training that was offered by the Coast Guard. The training was offered to Lt.
Hauf, Sgt. Roepoke, and Officers l\/liller and Cortina. During this time,
Officer l\/liller was supposed to be assigned to administrative duties only and
should never have been offered such training

¢ On l\/lay 10, 2017, Officer Taylor was specifically excluded from training in
Annapolis with the Coast Guard. The training was offered to Sgt. Roepcke
and other members of the Marine Unit.

¢ On l\/lay 17, 20l7 and May 18, 2017, Officer Taylor was specifically excluded
from training in Annapolis with the Coast Guard. The training was offered to
Sgt. Roepcke and other members of the l\/larine Unit.

¢ On lane l, 2017, when Offrcer Taylor reported for work, he observed that Sgt.
Roepcke (who had changed his hours from night to day work) and Officer
Miller (who was marked on “vacation" in the book) were at work and training
with the FBI’s boat squad. Ofticer Taylor complained to Sgt. Roepcke that it
was unfair that he was being excluded from training

¢ On July 24, 2017, Officer Miller, who is not a certified diver, was offered to
come into work and assist the dive team in recovering a shotgun thrown into
the water in Baltirnore County.

¢ On August 23, 20l7, Ofticer Taylor was working and was told by other
members of the l\/larine Unit and ESU that there was an incident of bicycles
being recovered nom the harbor by other members of the l\/iarine Unit and
dive team. Ofi'icer Garrett was assigned to the incident, even though he is not
a certified diver and a junior member of the l\/larine Unit. Officer Taylor was
not notified of the incident or called in to respond.

¢ On September 7, 2017, Of'licer l\/liller participated in water-testing the surface
suit, even though he is not a certified diver and has less seniority in the Marine
Unit than Officer Taylor.

 

15 Officer 'l`aylor has a Maryland Boaters Safety Card and is a certified SCUBA diver. Only a few
members on the Marlne Unit have a Boaters Safety Card. Sgt. Roepcke allows employees from the
Marine Unit and Dive Team who do n_ot have the Boaters Safety Card to pilot the BPD boats in violation
of Maryland law.

,.,.»e-M\

Re: Notice of Claim for O"n_icer leffry Taylor
October 26, 2017
Page 9 of 12

D. Officer Taylor’s Schedule is Changed Often, Without Notice, and In
Favor of Einployees with Less Seniority.

On April 27, 2017, when Ofiicer Taylor was scheduled to return to the l\/larine Unit, Sgt.
Roepoke changed his schedule so that other members of the Marine Unit (including those with
less seniority) were accommodated Sgt. Roepcke treated Officer Taylor’s schedule requests
differently and would not offer him accommodations For instance, on l\/lay 4, 2017, Sgt.
Roepcke offered overtime to Officer Wassum, a junior member of the Marine Unit, for the First
Thursday concert before offering the same position to Officer Taylor. ln addition, on luly 20,
2017, Sgt. Roepcke adjusted the roll book to accommodate his dive trainings and Ofncer Miller
for day work, in lieu of his night work schedule l

ln addition, Sgt. Roepcke would change Ofncer Taylor’s schedule without giving proper
notice and would deny him overtime opportunities:

¢ On lune 9, 2017, Sgt. Roepcke teXted Officer Taylor and told him that his
hours were going to be changed the next day in order to give a junior officer a
scheduling preference

¢ On lune 11, 2017, Sgt. Roepcke changed his schedule again to accommodate
Officers Cortina and Fidler and did not notify Officer Taylor of the change

¢ On luly 2, 2017, Sgt. Roepcke scheduled Officers Fidler and Cortina for
overtime,_ but did not offer the same opportunity to Officer Taylor, even
though he had seniority over Fidler.

¢ On luly 20, 2017, Sgt. Roepcke changed Officer Taylor’s schedule to
accommodate Officer Fidler who had less seniority. Sgt. Roepcke tried to '
justify his actions by saying that the ofncer had wanted to do some night
work, which Officer Taylor told him was untrue. After Officer Taylor pointed
out Sgt. Roepcke’s lie, he restored Officer 'l`aylor’s hours for luly 3l, 2017
and August l, 2017.

¢ On Septernber 17, 2017, Ofticer Taylor learned that his regularly scheduled
shift of 0700-1500 was changed to 1500~2300 for Septernber 20, 20l7 through
September 22, 2017. Officer Taylor told Sgt. Roepcke that the change
violated the MOU because it was made to accommodate another officer with
less seniority. S gt. Roepcke ignored his concerns and told him to “take it up
with Offlcer Wassum” and left the room. lronical_ly, when Officer 'l`aylor
reported for his shift on September 20, 20l7, Officers Cortina, Fidler and
l\/liller had completed a day work shift and Ofiicer l\/liller was also working
1500~23 00 as well. Officer Taylor was not offered to work overtime and,
instead, Sgt. Roepcke gave overtime to Officer Miller so he could work on a

»r-r=`\_

CaSe 1:18-cv-O-3999-RDB Document 1-1 Filed 12/@1_18 Page 10 of 12
Re: Notice of Claim for G._.,.';er Jeffry Tayior

October 26, 2017
Page 10 of 12

dive training day, despite the fact that he is not a certified diver. Moreover,
this action violated l\/lOU Unit li, Art. ll, § C (2).

0 On Septemher 21, 2017, Ofiicer Miller was offered overtime to work a double
shift (again). No overtime was offered to Officer 'l`aylor.

lvlost recently, on October 21, 2017, when Officer Taylor woke up, he checked his cell
phone and saw that at 5 :30 a.m. Sgt. Roepcke had called and left a message, saying that he was
supposed to be working the‘5 :00 a.rn. to 1100 a.m. shift for the Baltimore Marathon. Ofiicer
Taylor called Sgt. Roepcke and asked when his shift had changed Sgt. Roepcl<e told him “last
Friday.” Officer Taylor told him that was not, and could not, be true because he had a copy of
the schedule Later that day, Officer Gesia advised Officer Taylor that he was told of the shift
change for the Baltimore l\/iarathon two (2) weeks prior. 'l`his incident is typical of Sgt.
Roepcke’ s continuing pattern of retaliation and harassment against Officer Taylor by changing
his work shifts with no (or insufficient) notice.

E. l\/Iay 2017 - Oi`ficer Taylor is ])iscipfined by Sgt. Roepcke over an Afleged
Incident in 2016.

On May 30, 20l7, Officer Taylor received an oral counseling from Sgt. Roepcke in
reference to complaints with a boat stop with the MDTA that occurred in 2016. In addition, he
was placed in an “Early intervention Program.” Officer Taylor told Sgt. Roepcke and Sgt. Ames
(who was on speakeiphone) that the oral counseling was in retaliation and the allegations were
made without any due process

F. July 2017 - Officer Taylor Receives a Green Sheet in Retaliation over the
Darzger Zone.

On July 4, 2017, Ofncer Taylor was given a Green Sheet by Sgt. Roepcke, in which the
Sergeant noted that he “needed improvemen ” in handling citizens and “needed improvemen "’
in taking initiative16 Sgt. Roepcke’s evaluation was retaliatory for Officer Taylor’s actions in
complaining about the Danger che. ln response, Officer Taylor attached his statement 17

On July 11, 2017, Lt. Hauf met with Officer Taylor and gave him another Green Sheet
dated July 12, 20l7.13 Apparently recognizing that Sgt. Roepcke’s Green Sheet was biased, Lt.
Hauf told Officer Taylor that he wanted it to reflect some positives and elaborated where
thcer Taylor needed improvement Officer Taylor told him that he had taken lots of
initiatives and that citizens had complimented him on his day-to-day duties and during his
interactions with them. His initiatives included, but is not limited to, creating a daily sign-in

 

16 Attachment E.
17 Attachment E.
13 Attachment P.

,m,¢-`

CaSe 1: 18- -C\/- 0399_9__- RDB Document 1- 1 Filed 12/28118 Page 11 of 12 .
Re: Notice of Claim for Of`rrcei leffry 'l`aylor

October 26 2017
Page 11 of 12

sheet for the l\/larine Unit, which Sgt. Roepcke refused to implement, maintaining radar
certification for use on the water, volunteer community activities

Officer Taylor reported to Lt. Hauf that Sg`t. Roepcke’s Green Sheet was in retaliation for
his complaints about the Danger Zone. He also told him how Sgt. Roepcke was dividing him
from the rest of the l\/larine Unit. Oflicer Taylor provided additional examples of how Sgt.
Roepcke was violating Departmental Pclicy; specifically:

0 Sgt. Roepcke was giving overtime and comp time to officers working the
night shift when they were put on l2-hours shifts that they did not work.

¢ Sgt. Roepcke was using BPD manpower and funds with regard to the Danger
Zone.

¢ Sgt. Roepcke purchased a used, underwater chainsaw from one of his friends,
instead of using the City bidding process

- St. Roepcke was using BPD officers to work on the Daunrless, Marine Unit
vessel, to conceal the fact that the motors had been damaged during the
Darzger Zona salvage operations

Officer Taylor also told Lt. Hauf that Sgt. Roepcke marked him as “Average” on the
Green Sheet and treated him differently because other members of the l\/larine Unit have engaged
in more egregious actions He reported to Lt. Hauf the following acts or omissions committed by
other officers namely: '

o An officer that crashed the Ram into the trash boat, causing damage to the
front passenger side cross bar windshield;

v Sgt. Roepcke and Officer Cortina wrecked the boat trailer for the Ram, which
still had not been fixed or reported as damaged

0 Several group meetings for Officers Wassum and Miller because they were
yelling at each other on calls in front of citizens

Rather than taking any action against Sgt. Roepcke or the other officers, Lt. lian
suggested that Officer Taylor document his improvements on his next Green Sheet.

III. Sgt. Roepcke and other Members of the Marine Unit have violated Policy
1729.

Baltirnore Policy 1729 strictly prohibits purposeful retaliation against or interference with
a member who reports violations of law and/or Department policy, procedures and rules
Retaliatoiy conduct includes inter alia, deliberate, purposeful actions or failures to act that
negatively affect another member’s terms or conditions of employment Such adverse actions

Mw.\_

    
  

 
  

use 1:18-cv-OB99-RDB Document 1-1 Filed 12/5$118 Page 12 of 12

Re-E"[l`lctice of Claim for Ofticer Jeffry Taylor
Oct_t)be`r_26, 2017
Page _12 of 12

take_§rnany forms, including bullying, threats, intimidation, isolating, ostracizing, or acts that
malign;_o'r disparage an individual’s reputation l

_ _ .ln this case, Officer Taylor reported violations of Departtnental Policy related to Sgt.
Rcepcke’s decision to move and salvage the Danger Zone using BPD manpower and
ecpuij;)rnentl l-Ie brought these same concerns to Maj. Ccrbett, who acknowledged that he had
also received complaints from concerned citizens about the BPD’s involvement with the
Danger Zone latter Officer Taylor voiced his concerns as both an employee and a concerned
citizen on a matter of public concern, Sgt. Roepcke engaged m a pattern and practice of
retaliating against him by detailing him fci two (2) months, ostiacizing him, creating friction
with the other members ofthe Marine Unit denying him trammg opportunities and
assignments crally disciplining him, placing him on an Barly laterventicn Plan, and preparing a
biased Green Sheet. Ofticer 'l`aylor has been called a rat, snitch, and threatened with a
permanent transfer

"The acts detailed herein are merely illustrative of the actions taken by Sgt Roepclce.

 

,gt.`_Roepcke’s actions have had an immediate impact on Ofticer Taylor’s wages and
work schedule and have caused him humiliaticn, embarrassment stiess, mental anguish and
loss of enj oyment of life. Officer Taylor will be seeking economic and non~economic damages
in an amount of no less than $400, 000. 00 (the cap), as well as punitive damages in the amount
of $`1; 000, 000.

Thank you for your attention to this matter. Should you have any questions or need
additional infoimation, please do not hesitate to contact me

Very truly yours,

` (vaw/t /1@ ludwig

lo Amia Schmidt

icer Jeffi‘y Taylor
el Beelr, Esquire
ector Vernon Herron

